Citation Nr: 0712775	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  00-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What evaluation is warranted for chronic folliculitis of 
the scalp with alopecia since May 1, 1999?

2.  What evaluation is warranted for uterine fibroids since 
May 1, 1999? 

3.  What evaluation is warranted for tinea pedis since May 1, 
1999?



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1981 and from May 1984 to April 1999.

This matter comes before the Board of Veterans Appeals (Board 
on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
folliculitis of the scalp, uterine fibroids, and tinea pedis.  
A 30 percent rating was assigned for folliculitis, and 
noncompensable ratings were assigned for uterine fibroids and 
tinea pedis.

In a January 2003 rating decision, a 20 percent evaluation 
was assigned for uterine fibroids under Diagnostic Code 7628-
7529 effective May 1, 1999.  While no change was made in the 
rating assigned for folliculitis of the scalp, it was noted 
that alopecia was secondary thereto and rated as part of the 
disability resulting from folliculitis.  

The question what evaluation is warranted for chronic 
folliculitis of the scalp with alopecia is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  Since May 1, 1999, uterine fibroids have not been 
manifested by symptoms that cause daytime voiding intervals 
of less than one hour, or by awakening to void five or more 
times per night. 

2.  Prior to August 30, 2002, tinea pedis of the feet area 
was not manifested by objective evidence of exfoliation, 
exudation, or itching, and it did not involve any exposed 
area.

3.  Since August 30, 2002, tinea pedis of the feet area has 
not been manifested by at least 5 percent of the total body 
area being affected or by the need for intermittent systemic 
therapy.

CONCLUSIONS OF LAW

1.  Since May 1, 1999, the criteria for a disability rating 
in excess of 20 percent for uterine fibroids have not been 
met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.3, 4.115b, 
4.116, Diagnostic Codes 7615 (1999), 7613, 7621, 7628-7529 
(2006).

2.  A compensable rating for tinea pedis is not warranted. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006) ; 38 C.F.R. § 4.118, Diagnostic Code 7813 (2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.3, 4.7, 4.118, Diagnostic 
Codes 7806, 7813 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in the June 2002 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The case was 
readjudicated in a November 2006 supplemental statement of 
the case.  A November 2006 supplemental statement of the case 
provided notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of her claims, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of her 
claim.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran has appealed the initial 20 percent rating 
assigned for uterine fibroids and the noncompensable rating 
assigned for tinea pedis.  She is essentially asking for a 
higher rating effective from the date service connection was 
granted.  Consequently, the Board must consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 199 (1999).  

I.   What evaluation is warranted for uterine fibroids since 
May 1, 1999? 

Background and Analysis

Service medical records indicated the veteran was diagnosed 
with a uterine fibroid tumor and subsequent x-ray studies 
revealed multiple uterine fibroids.

In a November 1999 rating decision, the veteran was awarded 
service connection for uterine fibroids and assigned a 
noncompensable rating effective May 1, 1999. In a January 
2003 rating decision, a 20 percent evaluation was assigned 
for uterine fibroids under Diagnostic Code 7628-7529 
effective May 1, 1999.

In a December 1999 statement, the veteran reported that the 
uterine fibroids caused constant urination due to the 
pressure on her bladder, and that she woke two to three times 
a night to void.

In a February 2000 letter, Dr. MF reported the veteran had 
undergone treatment for increasingly symptomatic uterine 
fibroids.  The veteran was experiencing increased pelvic 
pressure and increased urinary frequency as a result.  She 
subsequently underwent uterine artery immobilization which 
was judged to be successful.

In July 2002, the veteran underwent a VA examination and 
reported her last menstrual period was one month prior.  The 
veteran reported in 1991 she was diagnosed with a fibroid 
uterus and in 1992 she underwent a myomectomy.  Reportedly, 
eleven fibroids were removed.  The veteran also reported 
undergoing a fibroid embolization.  The physical examination 
indicated her uterus was anteverted and large.  The examiner 
diagnosed the veteran with a fibroid uterus.

In a March 2005, VA examination the veteran reported her last 
menstrual period was one month prior and regular.  The 
examiner notated there was no history of anemia.  The uterus 
was judged to be enlarged on examination.  The examiner 
diagnosed the veteran with a fibroid uterus.  

In May 2005 the veteran underwent a pelvic ultrasound which 
revealed an enlarged uterus with multiple fibroids.  

In July 2006, a VA examiner reviewed the March 2005 
examination report and opined that the veteran should be 
followed up at least yearly for routine gynecology 
examinations.  The examiner noted that her uterus was not 
prolapsed at the last examination.  The veteran's menses were 
reportedly regular and she had no history of anemia.  The 
veteran did not mention any problems with voiding and had no 
urinary retention.  The examiner found no marked obstructive 
symptomatology, no urinary tract infection at the time, nor 
did the appellant report frequent urinary infections.  

Under Diagnostic Code 7628, benign neoplasms of the 
gynecological systems are rated according to the impairment 
in function of the urinary or gynecological systems, or the 
skin.  38 C.F.R. § 4.116, Diagnostic Code 7628 (2006).

Under 38 C.F.R. § 4.115b, Diagnostic Code 7529 (2006) for 
benign neoplasms of the genitourinary system, the disability 
is to be rated as a voiding dysfunction or renal dysfunction, 
whichever is predominant.

Voiding dysfunction is evaluated under the three 
subcategories of urine leakage, urine frequency, and 
obstructed voiding. In this case, the veteran reported 
frequency of urination due to the fibroids.  38 C.F.R. § 
4.115b (2006).

A 20 percent disability evaluation is contemplated for 
daytime voiding between one and two hours; or, awakening to 
void three to four times per night. A 40 percent disability 
evaluation is warranted for daytime voiding intervals less 
than one hour; or awakening to void five or more times per 
night. See § 38 C.F.R. § 4.115b.

The veteran reported that she awakened to void approximately 
two to three times per night.  There is no competent evidence 
of a higher urinary frequency.  Hence, an increased 
evaluation of 40 percent under Diagnostic Code 7529 is not 
warranted as there is no competent evidence that the 
appellant voids five or more times per night or that her 
daytime voiding intervals is less than one hour.

In reaching this decision the Board acknowledges that 
different diagnostic codes potentially allow for the 
assignment of higher ratings.  The veteran is not service 
connected for a prolapsed uterus which warrants a 50 percent 
disability evaluation under Diagnostic Code 7621.  

Further, the maximum schedular evaluation under Diagnostic 
Code 7615 for disease, injury or adhesions of the uterus is 
30 percent for symptoms not controlled by continuous 
treatment.  Here, there is no evidence that the veteran's 
symptoms require continuous treatment for control.  A March 
2005 VA examiner stated that the veteran should follow-up 
with VA as needed.  Hence, consideration of this code is not 
in order.  Therefore, the benefit sought on appeal is denied.

Entitlement to a disability evaluation in excess of 20 
percent for uterine fibroids is denied.

II.  What evaluation is warranted for tinea pedis since May 
1, 1999?

Background and Analysis

Service medical records indicate the veteran was treated for 
chronic mycosis of the toenails.

In a November 1999 rating decision, the veteran was awarded 
service connection for tinea pedis and assigned a 
noncompensable rating effective May 1, 1999.

In July 2002, the veteran underwent a VA examination.  The 
claims file was available and reviewed.  The examiner notated 
the veteran's feet were clear.  The examiner diagnosed tinea 
pedis and onychomycosis, inactive since treatment.

In May 2005, the veteran underwent a VA examination.  The 
claims file was available and extensively reviewed by the 
examiner.  The veteran reported the tinea pedis was 
nonexistent and successfully treated years ago.  The examiner 
diagnosed resolved tinea pedis.

The veteran's skin disorder of the feet is rated under 
Diagnostic Code 7813 for dermatophytosis, which is to be 
evaluated under Diagnostic Code 7806 for eczema. During the 
pendency of this appeal, changes were made to the Schedule 
for Rating Disabilities for skin disorders, as set forth in 
38 C.F.R. § 4.118.  Under the old criteria, Diagnostic Code 
7806 provided a 10 percent rating for a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  A noncompensable rating was 
assigned for slight, if any, exfoliation, exudation, or 
itching, if on a non-exposed surface or small area.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the new criteria, effective August 30 2002, when the 
disorder covers less than 5 percent of the entire body or 
less than 5 percent of exposed areas are affected, and no 
more than topical therapy was required during the past 12- 
month period, a noncompensable rating is assigned. A 10 
percent rating is assigned when at least 5 percent, but less 
than 20 percent of the entire body is covered; or at least 5 
percent, but less than 20 percent of exposed areas are 
affected; or intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, are 
required for a total duration of less than six weeks during 
the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2006).

The veteran reported in her 2005 VA examination that she 
currently is not afflicted with tinea pedis.  There is no 
competent evidence of pathology warranting a 10 percent 
rating.  Hence, an increased rating would be inappropriate 
and is denied.




ORDER

Entitlement to a rating in excess of 20 percent for uterine 
fibroids is denied.

Entitlement to a compensable rating for tinea pedis is 
denied.


REMAND

A review of the record finds that the development conducted 
following the October 2003 remand is not sufficient to enable 
the Board to adjudicate this matter at this time.  Another 
remand is therefore required. Stegall v. West, 11 Vet. App. 
271 (1998).  In this respect, in the remand the Board 
instructed that unretouched color photographs be taken of the 
veteran's scalp and associated with the claims folder.  
During a May 2005 VA examination, the examiner notated that 
the veteran was unable to have photographs taken because she 
left to make an airplane flight.  While the provisions of 
38 C.F.R. § 3.655 (2006) would permit the Board to deny the 
appellant's claim based on her decision to willfully miss 
part of the examination, the Board is willing to allow the 
veteran one final opportunity to appear and complete her 
examination. 

The veteran is reminded "[t]he duty to assist is not always a 
one-way street." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If an appellant wishes help, she cannot passively 
wait for it in those circumstances where she may or should 
have information that is essential in obtaining the purtative 
evidence.  Id.   She must be prepared to meet her obligations 
by cooperating with VA efforts to provide an adequate medical 
examination. Olson v. Principi, 3 Vet. App. 480 (1992).  This 
includes fulfilling the requirements of the VA examination 
which necessitates the taking of photographs.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the veteran for 
a VA dermatological examination.  The 
claim folders are to be made available to 
the dermatologist for review in 
conjunction with the examination. 
Unretouched color photographs of the 
veteran's scalp and any other affected 
area must be taken and associated with the 
claims folder.  Based on a review of the 
claims folder and the results of the 
examination, the dermatologist is to 
answer the following questions:

(a) Has constant or near-constant 
systemic therapy, such as use of 
corticosteroids or other 
immunosuppressive drugs been required 
during the prior 12 months?

(b) Note the presence or absence of 
scarring and resulting disfigurement of 
the veteran's head, face, or neck. In 
this regard, the examiner should describe 
the precise size and location of any 
scarring or lesions about the affected 
areas and information should be provided 
as to whether such scarring or lesions 
are slightly, moderately or severely 
disfiguring, and whether there is a 
complete or exceptionally repugnant 
deformity of one side of the face or a 
marked or repugnant bilateral deformity 
attributable to the service- connected 
disability. Note as well the presence or 
absence of cicatrization, marked 
discoloration, color contrast, or similar 
deformity.

(c) As to any disfigurement of the head, 
face, and neck, note whether there is 
present or absent visible or palpable 
tissue loss; gross distortion or 
asymmetry of one, two, or three or more 
features or paired sets of features 
(nose, chin, forehead, eyes (inclusive of 
eyelids), ears (auricles), cheeks, and 
lips); a scar five or more inches (13 or 
more centimeters) in length; a scar at 
least one-quarter inch (0.6 centimeters) 
wide at the widest part; surface contour 
of a scar elevated or depressed on 
palpation; scar adherent to underlying 
tissue; skin hypo- or hyper-pigmented in 
an area exceeding six square inches (39 
square centimeters); skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six 
square inches (39 square centimeters); 
underlying soft tissue missing in an area 
exceeding six square inches (39 square 
centimeters); and skin indurated and 
inflexible in an area exceeding six 
square inches (39 square centimeters).  
Again, the examiner must include specific 
measurements concerning the affected 
area.

2.  The veteran is hereby notified that it 
is her responsibility to report for the 
examination and to cooperate in the 
development of the claim. The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim. 38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran 
does not report for the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND. If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the veteran 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for future 
review.

5.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


